UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal period ended August 31, Commission file number: 000-31557 CIBT EDUCATION GROUP INC. (Exact name of Registrant as specified in its charter) British Columbia, Canada (Jurisdiction of Incorporation) Suite 1200, 777 West Broadway Vancouver, British Columbia, CanadaV5Z 4J7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act:N/A Securities registered or to be registered pursuant to Section 12(g) of the Act: N/A Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: N/A Indicate the number of outstanding shares of each of the Registrant’s classes of capital of common stock as of the close of the period of this annual report, August 31, 2008: 64,109,297 Common Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No S If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £No S Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer £Non-accelerated filerS Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S.
